Citation Nr: 1011196	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

!.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  

In October 2009, the Veteran testified before an Acting 
Veterans Law Judge (VLJ) at a videoconference hearing.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts, in essence, that he has bilateral 
hearing loss and tinnitus based upon service incurrence.  He 
maintains that during service, he served for nearly three 
months as a bulldozer operator in Vietnam.  Thereafter, he 
served as a cook, but was exposed to the noise of pots and 
pans continuously rattling.  He also stated that as a cook, 
he was pulled from the mess hall for five days in Vietnam and 
worked in the combat area.  There he was exposed to the 
shooting of howitzers and other shooting day in and day out.  
Further, after service, he did work in a high noise industry 
for 33 years, but he had ear protection available to him and  
was given regular hearing tests.  Unfortunately, the foundry 
he worked for went bankrupt and the medical records that 
included his audiology examinations, are no longer available 
to him.  

A review of the record shows that the Veteran had 
questionable hearing loss at his induction examination.  His 
hearing was reexamined in connection with his induction 
examination and he was found fit for duty.  He related at his 
videoconference hearing in October 2009, that he had tubes 
placed in his ears at age 19 for ear infections.  He did not 
believe that there was any affect on his hearing at that 
time.  Those records have not been sought in the current 
claim.  

Additionally, the Veteran stated that his hearing was tested 
on a regular basis in connection with the foundry job he had 
for 33 years.  He also believed those records were 
unavailable because the company was now bankrupt.  However, 
he did testify that he did not know if Occupational Safety 
and Health Administration (OSHA) maintained those records.  
These audiology examinations should be sought prior to the 
final adjudication of the claim.  

Due consideration is given to the places, types, and 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  The Veteran states that his hearing loss occurred 
due to noise exposure in Vietnam.  In view of the above, and 
to give the Veteran an opportunity to fully pursue his 
claims, VA examinations are necessary to determine if the 
Veteran has the aforementioned disabilities, and, if so, if 
they are etiologically related to the Veteran's active 
service. See Generally McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  

1.  After obtaining the appropriate 
release of information from the 
Veteran, the RO/AMC should obtain 
from the Veteran the name and 
address of the physician who put 
tubes in his ears at age 19, and 
attempt to obtain those medical 
records, if any, from the physician 
and associate them with the claims 
folder.  If those records can not be 
obtained or are unavailable, the 
record should be so noted.  

2.  The RO/AMC should obtain the 
name and last known address of his 
employer that provided him with 
regular audiology examinations.  
Thereafter, after obtaining an 
appropriate release of information 
from the Veteran, the RO/AMC should 
attempt to locate those records 
through the company or through OSHA.  
If the records cannot be located or 
are unavailable, the record should 
be so noted.  

3.  Schedule the Veteran for a VA 
audiology examination to determine 
the etiology of the Veteran's 
claimed bilateral hearing loss and 
tinnitus.  The claims folder and a 
copy of this remand will be reviewed 
by the examiner in conjunction with 
this examination, and the examiner 
must acknowledge such receipt and 
review in any report generated as a 
result of this examination.  All 
indicated studies should be made.  
The examiner should opine whether it 
is at least as likely as not 
(50 percent or more probability) 
that the Veteran's hearing loss and 
tinnitus are due to any incident in 
service, to include noise exposure.  
The opinion must be based on a 
review of the entire claims file and 
contain a rationale.  

4.  The Veteran is hereby notified 
that it is his responsibility to 
report for the examination, to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. § 3.655 
2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, 
documentation should be obtained 
which shows that notice of the 
scheduled examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
sent was returned as undeliverable.  

5.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for bilateral hearing 
loss and tinnitus.  The RO/AMC must 
ensure that all directed factual and 
medical development as noted above 
is completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must 
take any appropriate action by 
return of the report to the examiner 
for corrective action.  If the 
benefits sought on appeal are not 
granted to the Veteran's 
satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on service 
connection.  They should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp 2009).  




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


